RICHARD S. SCHURIN                                                                      595 STEWART AVENUE
STEVEN STERN                                                                            SUITE 510
PENINA GREEN                                                                            GARDEN CITY, NY 11530
MEGAN ABNER                                                                             TEL. (516) 248-0300
                                                                                        FAX (516) 283-0277
                                                                                        WWW.STERNSCHURIN.COM




                                               June 19, 2020
VIA ECF
Honorable Vera M. Scanlon
United States Magistrate Judge
Eastern District of New York
225 Cadman Plaza East, 1214 South
Brooklyn, New York 11201

        Re:          DJ Direct, Inc. v. OMM Imports, Inc. d/b/a/ Zero Gravity, et al.
                     Civil Action No.: 1:19-cv-02541 (MKB) (VMS)

Dear Judge Scanlon:

        This firm represents Plaintiff DJ Direct, Inc. in the above matter. We submit this letter
jointly with counsel for Defendants OMM Imports, Inc. (“OMM”), Breya’s Cosmetic Corp. and
David Zur (collectively “Defendants”) to report on the status of the case, per Your Honor’s Order
of May 19, 2020.

        The parties are still moving toward settlement of this complicated dispute. Further to that
end, the parties have been actively negotiating and finalizing a proposed Distribution Agreement,
in conjunction with preparing a formal Settlement Agreement and Consent Judgment. The
Distribution Agreement is complex and the terms of the agreement have been affected by the
COVID pandemic. Furthermore, one of Defendants’ counsels has been hospitalized due to
COVID. These unexpected complications have delayed settlement.

      There are no outstanding discovery disputes. Defendant OMM is due to file a response to
the Complaint, but the parties hope that it will not be necessary.

       In order to give the parties sufficient time to finalize what is a very complicated settlement
and distributorship agreement, the parties respectfully request an additional forty-five days (45)
day stay of discovery to finalize the terms of the settlement and distribution agreements.

                                                         Respectfully submitted,
                                                         STERN & SCHURIN, LLP

                                                         Steven Stern
                                                         Steven Stern
